ORDER ON MOTION FOR SUMMARY JUDGMENT
(Doc. No. 22 — Adv. No. 06-81)
ALEXANDER L. PASKAY, Bankruptcy' Judge.
In this Chapter 11 case, the matter under consideration is a Motion for Summary Judgment filed by Louis X. Amato, the Trustee appointed for the estate of Southwest Florida Heart Group, P.A. The motion is directed to a suit filed against the named Defendants, three doctors, and based upon the contention of the Plaintiff that they have received substantial sums of money by way of bonuses, which were paid on account of an antecedent debt while the Debtor was insolvent and, as such, the payments are avoidable pursuant to Section 547(b).
It is the contention of the Trustee that there are no genuine issues of material fact and, based on the same, the Trustee is entitled to a money judgment against the Defendants equal to the amount of the alleged preferential transfers.
The Court has heard extensive argument in support of and in opposition to the Motion and is satisfied there are, in fact, genuine issues of material fact and, therefore, the claims asserted by the Trustee should not be disposed of by way of summary judgment. Accordingly, it is
ORDERED ADJUDGED AND DECREED the Motion for Summary Judgment of the Plaintiff Louis X. Amato (Doc. No. 22) be, and the same is hereby denied.